                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BYRON JONES,                                 :      Civil No. 3:15-CV-1388
                                             :
                Plaintiff,                   :
                                             :
      v.                                     :      (Judge Caputo)
                                             :
WARDEN J.E.THOMAS, et al.,                   :      (Magistrate Judge Carlson)
                                             :
                Defendants.                  :

                        MEMORANDUM AND ORDER

      The background of this order is as follows:

      The plaintiff, a federal prisoner who is proceeding pro se, commenced this

action by filing a civil complaint with the United States District Court for the

Western District of Pennsylvania. (Doc. 12.) Following the transfer of the case to

this court, the defendants moved to dismiss this complaint. (Doc. 31.) In conjunction

with his response to the motion to dismiss, the plaintiff has sought leave to file an

amended complaint, (Doc. 38), and tendered a proposed amended complaint to the

court. (Doc. 39.)

      We agree that the plaintiff should be entitled to amend his complaint in

response to this motion to dismiss since Rule 15(a) of the Federal Rules of Civil

Procedure, which governs amendment of pleadings strongly favors amendment of



                                         1
pleadings, and provides that such leave to amend should be liberally granted “when

justice so requires.” Fed. R. Civ. P. 15(a)(2).

      Accordingly, IT IS ORDERED as follows:

      1.     The plaintiff’s motion for leave to amend (Doc. 38) is GRANTED and

             the clerk is directed to file the plaintiff’s proposed amended complaint

             (Doc. 39), as the amended complaint in this action. All further

             proceedings shall be conducted based upon the averments set forth in

             this amended complaint.

      2.     We believe that this development has substantive significance for the

             parties with respect to the initial motion to dismiss the original

             complaint filed in this case (Doc. 31) since, as a matter of law, an

             amended complaint takes the place of the original complaint,

             effectively invalidating the original complaint. Crysen/Montenay

             Energy Co. v. Shell Oil Co. (In re Crysen/Montenay Energy Co.), 226

             F.3d 160, 162 (2d Cir. 2000) ("[A]n amended pleading ordinarily

             supersedes the original and renders it of no legal effect"); see 6 Charles

             Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice &

             Procedure   '   1476 (2d ed. 1990) ("A pleading that has been amended   Y


             supersedes the pleading it modifiesY. Once an amended pleading is

                                            2
     interposed, the original pleading no longer performs any function in the

     caseY."). Since the complaint in this case is amended, the original

     complaint is now a nullity, and any motion to dismiss challenging a

     count contained in that original complaint is moot. Therefore, we will

     DISMISS the pending motion to dismiss the plaintiff=s original

     complaint (Doc. 31) without prejudice to renewal of a motion to

     dismiss the amended complaint now filed in this case. (Doc. 39.)

3.   Pursuant to the Standing Order of this Court filed In re: Certain Matters

     Pending Before the Court, Misc. No.1:18-MC-729, further proceedings

     in this case which involves officers and agencies of the United States

     Government are STAYED pending further order of the court.

SO ORDERED, this 18th day of January 2019.


                              /s/ Martin C. Carlson
                              Martin C. Carlson
                              United States Magistrate Judge




                                  3
